IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JEFFREY N. GRANT, FORMER             NOT FINAL UNTIL TIME EXPIRES TO
HUSBAND,                             FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D14-2799
v.

DARLA GRANT (N/K/A
DARLA MORGAN), FORMER
WIFE,

      Appellee.

_____________________________/

Opinion filed December 2, 2014.

An appeal from the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

Kristin Adamson, Tallahassee, for Appellant.

Scott W. Smiley, of Thompson, Crawford & Smiley, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., VAN NORTWICK, and SWANSON, JJ., CONCUR.